Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s RCE and remarks, filed on 1/27/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
The IDS files 5/18/2021 and 5/20/2021 is considered and entered.

Allowable Subject Matter
Claims 1-30 are allowed.

Reason for Allowance
The present invention is directed to a method to increase in-service and robustness for sustained mobility in idle mode.
Each independent claim identifies the uniquely distinct features, particularly:
reselecting, by the wireless communication device, a first cell for camping, wherein the first cell is associated with the wireless communication network;
monitoring, by the wireless communication device, for first system information from the first cell;

maintaining, by the wireless communication device, the network session during the reselecting the first cell for camping and the reselecting the second cell for camping.
The closest prior art:
Jeong (US 20060258386 A1) discloses a method for UE to perform accurate and efficient cell reselection in a cellular mobile communications system (Fig 1-8).
Watanabe (US 20090117905 A1) discloses a method for cell selection in hierarchical cell structure (Fig 1-27).
Japenga (US 20040082328 A1) discloses a method for inter-rat cell reselection in a wireless communication network.
All the prior art disclose conventional method to increase in-service and robustness for sustained mobility in idle mode, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.